     Case 3:14-cv-00202-JAH-BLM Document 86 Filed 06/04/20 PageID.1086 Page 1 of 2



1
2
3
4
5
6
7
8
9                            UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12    JASON DECARLO, individually and on                Case No.: 14cv00202 JAH-BLM
      behalf of others similarly situated,
13
                                       Plaintiff,       ORDER GRANTING JOINT
14                                                      MOTION TO CONTINUE HEARING
      v.                                                AND RELATED DATES ON MBNR’S
15
                                                        MOTION TO DISMISS
      COSTCO WHOLESALE
16
      CORPORATION, a Washington
17    corporation, and Does 1 through 100,
      inclusive,
18
                                    Defendants.
19
20
21          On April 23, 2020, plaintiff Jason DeCarlo (“Plaintiff”) filed his Fourth Amended
22    Complaint. (Dkt. No. 79.) On May 7, 2020, defendant MBNR, Inc. (“MBNR”) filed a
23    Motion to Dismiss Plaintiff’s Fourth Amended Complaint (“Motion”) with a hearing date
24    of June 22, 2020 (Dkt. No. 81.) Plaintiff and MBNR have filed a joint motion seeking to
25    continue the hearing on MBNR’s Motion—and the briefing deadlines on the same—by at
26    least 14 days.
27          The Court, having considered the joint motion, and good cause appearing, hereby
28    GRANTS the joint motion. Accordingly, it is ORDERED that June 22, 2020 hearing date

                                                    1
                                                                             14cv00202 JAH-BLM
     Case 3:14-cv-00202-JAH-BLM Document 86 Filed 06/04/20 PageID.1087 Page 2 of 2



1     is hereby vacated and continued until July 6, 2020 at 2:30 p.m.. The deadlines for
2     Plaintiff’s opposition papers and MBNR’s reply papers shall be calculated based upon this
3     new hearing date.
4     IT IS SO ORDERED.
5     DATED:      June 4, 2020
6                                                 _________________________________
                                                  JOHN A. HOUSTON
7
                                                  United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               14cv00202 JAH-BLM
